Citation Nr: 1726483	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-40 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left leg disability, to include chronic meralgia paresthesia of the left leg/thigh and osteoarthritis of the left knee. 

2.  Entitlement to service connection for a neck disability, to include chronic muscular strain of the cervical spine.

3.  Entitlement to service connection for a left arm disability, to include chronic muscular strain and degenerative changes of the acromioclavicular joint (AC joint).

4.  Entitlement to service connection for a low back disability, to include chronic muscular strain, superimposed on degenerative instability of lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1975 and July 1979 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issues were previously remanded by the Board in March 2016 for further evidentiary development for post-service treatment records and to obtain Social Security Administration disability records.  This was accomplished, and the claims were readjudicated in a January 2017 supplemental statement of the case.  For this reason, the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that the claim for service connection for an acquired psychiatric disorder was also remanded by the Board in March 2016; however, the issue was subsequently granted by the RO, and the Veteran did not appeal that grant.  See January 2017 rating decision.  Therefore, it is no longer in appellate status. 

The evidence includes private treatment records received by VA in February 2017 subsequent to the January 2017 supplemental statement of the case.  Although these private treatment records were provided without a waiver of AOJ consideration, these reports are essentially cumulative of the other evidence of record.  In other words, they contain complaints relating to the Veteran's orthopedic disorders, which are similar to the complaints found in VA treatment records (already considered by the AOJ).  As such, no further action is required prior to appellate review.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed left trapezius chronic muscular strain, degenerative changes of the left AC joint, chronic muscular strain superimposed on degenerative instability of the lumbar spine, and meralgia paresthetica of the left lower extremity, to include osteoarthritis of the left knee.

2.  The Veteran's orthopedic disorders, to include arthritis, were not chronic in service, did not manifest to a compensable degree within one year of service separation, and were not continuous since service separation. 

3.  The Veteran's orthopedic disorders are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disability, to include chronic meralgia paresthesia of the left leg/thigh and osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a neck disability, to include chronic muscular strain of the cervical spine, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

3.  The criteria for service connection for a left arm disability, to include chronic muscular strain and degenerative changes of the AC joint, have not been met.  
38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
4.  The criteria for service connection for a low back disability, to include chronic muscular strain, superimposed on degenerative instability of lumbar spine have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

    Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in February 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claims in July 2007 and December 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed in detail below, the Board finds that the December 2013 VA opinion and findings obtained in this case is adequate.  The VA nexus opinion considered all the pertinent evidence of record and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.   Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
    
    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases, such as arthritis, listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
    
    Service Connection Analysis

The Veteran maintains that he has several orthopedic disorders, including of the neck, back, left leg, and left arm, that are related to service.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's orthopedic disorders were not incurred in service and are not otherwise related to service.

Service treatment records show that the Veteran was involved in a motor vehicle accident in service in July 1983.  Specifically, the Veteran was noted to have sustained "blunt head trauma" after a piece of wood hit him in the head as a truck he was riding in hit an overpass.  The Veteran was treated and complained of a headache.  There were no complaints, diagnoses, or treatment relating to the Veteran's neck, back, leg, or arm.  

The Board notes that a service separation examination report is not of record.  However, in October 1985, only two years following service separation, the Veteran filed a claim for service connection for residuals of the motor vehicle accident.  Although the Veteran reported symptoms of memory loss and adjustment problems, there was no indication of any orthopedic disability resulting from the in-service accident.  The Board notes that the Veteran has already been granted service connection for a psychiatric disability.  

The evidence also includes a July 2007 VA joints examination.  During the evaluation, the Veteran reported multiple problems that he believed started in service, include neck, shoulder, back, and knee pain.  He did not report any orthopedic difficulty before military or in basic training.  The Veteran indicated that his back became painful with training activities in about 1975 and as a result of a motor vehicle accident in service.  The examiner performed x-rays and diagnosed the Veteran with cervical spine and left trapezius chronic muscular strain, chronic muscular strain superimposed on degenerative instability of the lumbar spine, and meralgia paresthetica of the left lower extremity.  Regarding the etiology of these disorders, the examiner indicated that the Veteran gave a history of having difficulty in all of the areas diagnosed above when he was in military.  The examiner stated that he was "not sure whether the service medical records substantiate treatment for these problems but he says that all of these difficulties had symptoms in military."  Therefore, based on the Veteran's reported history and the examination, the examiner opined that all of the items diagnosed above started in service.   It was further noted that these problems were a continuation of difficulties in service; however, the examiner stated that there "may not be enough treatment records to substantiate this however."

In December 2013 VA spine (cervical and lumbar), knee, and shoulder examinations, the examiner diagnosed the Veteran with lumbar strain superimposed on degenerative instability, left knee osteoarthritis, cervical neck strain, and left shoulder strain superimposed with AC joint degenerative changes.  The examiner indicated that service medical records dated in July 1983 showed that the Veteran was involved in a motor vehicle accident.  He was struck on the head during this accident, and sustained a minor head injury.  A CT scan was done and no abnormal findings were noted.  He was released the next day.  There was no evidence of any other injuries in the treatment records.  The records were also silent for any history of any complaints of back, neck, knee, or arm pain during active military service, and the records remained silent for over 20 years following service separation.  Post-service treatment records showed that the Veteran sought treatment in 2006 for his orthopedic disorders.  The examiner then opined that the Veteran's conditions were less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that service treatment records were silent for any complaints of any back, neck, arm, or left leg pain during active military.  Treatment records from the motor vehicle accidence indicated that the Veteran's injury was a head injury and he soon returned to full, unrestricted duty.  Records remained silent for over 20 years for any complaints of back, neck, arm, or leg pain.  There was no objective evidence that the Veteran's current disorders were in any way related to his active military service.

Upon review of all the evidence of record, the Board finds that the Veteran is competent to report symptoms associated with his orthopedic disorders, including pain.  Although the Veteran is competent to report having had orthopedic pain since service separation, the Board finds that his reports of continuous orthopedic pain since service separation are not credible in light of the contents of his medical records both during and after service and the conflict among his own statements and objective findings.  In this regard, and as discussed above, service treatment records are negative for any complaints, diagnoses, or treatment for a back, neck, arm/shoulder, or leg/knee disorder.  Further, although a service separation examination report is not of record, two years after service separation (in October 1985), the Veteran filed a claim for service connection, but did not report any orthopedic disability resulting from service, to include from the motor vehicle accident.  The Board finds that such absence of findings or treatment for his orthopedic disorders during service or soon after service separation, in this context, is highly probative contemporaneous evidence that the Veteran did not have characteristic manifestations of back, neck, leg, or arm pain during in service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  For these reasons, the Board finds that the Veteran's disorders were not chronic in service.
Moreover, the Veteran first sought treatment for his orthopedic disorders in 2006, more than 20 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There is also no evidence that his disorders manifested within one year of service separation.

The Board acknowledges that symptoms are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, and as noted above, the Veteran filed another claim for service connection in 1985, but did not mention any orthopedic disorder at any time prior to his claim in December 2006.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  The Veteran's inaction regarding a claim for any orthopedic disorder, when viewed in the context of his action regarding his other claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain an orthopedic disorder in service and a lack of symptomatology at the time he filed the other claim.  For these reasons, the Board finds that symptoms relating to his neck, back, leg, and arm disorders were not continuous since service separation.

The Board determined that the Veteran's reports of continuous orthopedic pain since service are not credible.  As the Board finds these statements of continuity lack credibility, the July 2007 VA medical opinion based on these statements is of reduced probative value.  The Board is not concluding that the July 2007 private medical opinion is of no probative value as it was rendered by a competent medical professional; however, the rationale for the opinion is not made entirely clear and is based, in large part, on the Veteran's reports of continuous pain since service, which the Board found not credible; therefore, its probative value is reduced.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); see also Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value" since it relied upon veteran's "account of his medical history and service background).

In contrast, the Board finds that the opinion of the December 2013 VA examiner is entitled to significant probative value and outweighs the July 2007 opinion.  The VA examiner concluded that the Veteran's orthopedic disorders were not due to service.  This opinion was based on review of the complete record, including service and post-service treatment records.  The examiner also considered the Veteran's reports of pain since service, but noted several inconsistencies in the record, including a lack of service treatment records and no complaints or treatment for an orthopedic disorder for over 20 years following service separation.  The Board finds that the December 2013 VA examiner's opinion was based on an accurate presentation of the facts, considered all the pertinent lay and medical evidence, and was accompanied by a fully articulated rationale.  It is therefore entitled to significant probative value considering and outweighs the July 2007 VA opinion.

For these reasons, and based on the evidence of record, the Board finds that the weight of the competent, credible, and probative evidence is against a finding of relationship between the Veteran's neck, back, left leg, and left arm disorders and service.  The Board finds that a preponderance of the evidence is against the claims for service connection, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left leg disability, to include chronic meralgia paresthesia of the left leg/thigh and osteoarthritis of the left knee is denied. 

Service connection for a neck disability, to include chronic muscular strain of the cervical spine is denied.

Service connection for a left arm disability, to include chronic muscular strain and degenerative changes of the acromioclavicular joint is denied.

Service connection for a low back disability, to include chronic muscular strain, superimposed on degenerative instability of lumbar spine is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


